

Guidewire Software, Inc. 2011 Stock Plan
Global Notice of Restricted Stock Unit Award
Pursuant to the Guidewire Software, Inc. 2011 Stock Plan (the “Plan”), this
Global Notice of Restricted Stock Unit Award (the “Notice”) and the terms and
conditions set forth in the Global Restricted Stock Unit Award Agreement (the
“Agreement”), including any country specific terms and conditions set forth in
any appendix hereto (the “Appendix”) (this Notice, the Agreement and the
Appendix, collectively, the “Award Agreement”), Guidewire Software, Inc. (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
below (an “Award”) to the Grantee named below. Each Restricted Stock Unit shall
relate to one share (a “Share”) of Common Stock (the “Stock”) of the Company.
        Name of Grantee: «Name»


        No. of Restricted Stock Units Granted: «TotalShares»


        Grant Date: «DateGrant»


        Vesting Conditions: [25 percent of the Restricted Stock Units shall vest
on the first anniversary of the Vesting Commencement Date, provided that the
Grantee continues to remain employed at such time. Thereafter, the remaining 75
percent of the Restricted Stock Units shall vest in 12 equal quarterly
installments on each subsequent 15th of March, June, September and December
following the first anniversary of the Vesting Commencement Date] [The
Restricted Stock Units shall vest in 16 equal quarterly installments on each
15th of March, June, September and December following the Vesting Commencement
Date”.], provided the Grantee continues to remain employed at such time. Each
date as of which any Restricted Stock Units vest shall be referred to as a
“Vesting Date.”


        Vesting Commencement Date: «VestComDate»


        Expiration Date: «ExpDate»


By clicking on the “I ACCEPT” button or signing below, the Grantee and the
Company agree that this Award is granted under, and governed by the terms and
conditions of, the Plan and the Award Agreement. In addition, in accepting this
Award, the Grantee acknowledges, understands, and agrees that this Award, as
well as all other Awards previously granted to the Grantee on or after September
1, 2019, whether vested or exercised (as applicable), shall be subject to the
terms and conditions of the Guidewire Software, Inc. Clawback Policy, to the
extent applicable. Section 9 of the Agreement includes important
acknowledgements of the Grantee, each of which are accepted and confirmed by the
Grantee’s signature below.
Grantee:     Guidewire Software, Inc.


ACTIVE/101062433.2





--------------------------------------------------------------------------------



             By:      
Grantee’s Signature    Name:
             Title:











ACTIVE/101062433.2





--------------------------------------------------------------------------------



Guidewire Software, Inc. 2011 Stock Plan
Global Restricted Stock Unit Award Agreement



SECTION 1. GRANT OF AWARD
On the terms and conditions set forth in the Global Notice of Restricted Stock
Unit Award (the “Notice”), this Global Restricted Stock Unit Award Agreement
(the “Agreement”), including any country specific terms and conditions set forth
in any appendix hereto (the “Appendix”) (the Notice, this Agreement and the
Appendix, collectively, the “Award Agreement”), the company grants to the
Grantee on the Grant Date (as defined in the Notice) the award for the number of
Restricted Stock Units set forth in the Notice.
SECTION 2. RESTRICTIONS ON TRANSFER OF AWARD
The Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee, and, subject to the restrictions
contained in this Award Agreement and the Plan, Shares issuable with respect to
the Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of until (i) the Restricted Stock Units have vested as
provided in the Notice and (ii) Shares have been issued to the Grantee in
accordance with the terms of the Plan and this Award Agreement.
SECTION 3. TERMINATION OF EMPLOYMENT
If the Grantee’s employment terminates for any reason (including death or
disability) prior to a Vesting Date (as defined in the Notice), any Restricted
Stock Units that have not vested as of such date shall automatically and without
notice terminate and be forfeited, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such forfeited Restricted Stock Units.
SECTION 4. RECEIPT OF SHARES OF STOCK
As soon as practicable following each Vesting Date (but in no event later than
two and one-half months after the end of the year in which the Vesting Date
occurs), the Company shall issue to the Grantee the number of Shares equal to
the aggregate number of Restricted Stock Units that have vested pursuant to this
Award Agreement on such date and the Grantee shall thereafter have all the
rights of a stockholder of the Company with respect to such Shares.
SECTION 5. INCORPORATION OF PLAN
Notwithstanding anything herein to the contrary, this Award Agreement shall be
subject to and governed by all the terms and conditions of the Plan, including
the powers of the Committee set forth in Section 2(b) of the Plan. Capitalized
terms in this Award Agreement shall have the meaning specified in the Plan,
unless a different meaning is specified herein.
SECTION 6. TAX WITHHOLDING
ACTIVE/101062433.2





--------------------------------------------------------------------------------



Regardless of any action that the Company or, if different, the Grantee’s actual
employer or any Parent, Subsidiary or affiliate to which the Grantee provides
Service if the Grantee is a Consultant (collectively, the “Employer”) takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account, or other tax-related items related to the Grantee’s participation in
the Plan and legally applicable to him or her (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. The Grantee further acknowledges that the
Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, without limitation, the grant,
vesting, or settlement of the Restricted Stock Units, the issuance of Shares
upon settlement, the subsequent sale of Shares acquired pursuant to such
issuance, and the receipt of any dividends or dividend equivalents; and (b) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Restricted Stock Units to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result. The
Grantee shall not make any claim against the Company or its Board of Directors,
officers or employees related to Tax-Related Items arising from this Award or
the Grantee’s other compensation. Furthermore, if the Grantee has become subject
to tax in more than one jurisdiction, the Grantee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:
(a)withholding from the Grantee’s wages or other cash compensation paid to him
or her by the Company and/or the Employer; or
(b)withholding from proceeds of the sale of Shares acquired upon vesting and
settlement of the Restricted Stock Units, either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization); or
(c)withholding in Shares to be issued upon vesting and settlement of the
Restricted Stock Units; provided, however, that if Grantee is a Section 16
officer of the Company under the Exchange Act, then the Committee shall
establish the method of withholding from alternatives (a)-(c) herein.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including up to the maximum
statutory tax rate for the applicable tax jurisdiction, to the extent consistent
with the Plan and applicable laws, in which case any over-withheld amount will
be refunded to the Grantee in cash (with no entitlement to the Share equivalent)
or if not refunded the Grantee may seek a refund from the local tax authorities.
If the obligation for Tax-Related Items is satisfied by withholding in Shares,
the Grantee is deemed, for tax purposes, to have been issued the full number of
Shares subject to the vested Restricted Stock
ACTIVE/101062433.2





--------------------------------------------------------------------------------



Units, notwithstanding that a number of the Shares is held back solely for the
purpose of paying the Tax-Related Items.
Finally, the Grantee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares if the Grantee
fails to comply with his or her obligations in connection with the Tax-Related
Items.
SECTION 7. SECTION 409A
This Award Agreement shall be interpreted in such a manner that all provisions
relating to the settlement of the Award are exempt from the requirements of
Section 409A of the Code as “short-term deferrals” as described in Section 409A
of the Code. Solely for purposes of Section 409A of the Code, each issuance of
Shares on a Vesting Date shall be considered a separate payment. The Company
makes no representations or warranty and shall have no liability to the Grantee
or any other person if any provisions of this Award are determined to constitute
deferred compensation subject to Section 409A of the Code but do not satisfy an
exemption from, or the conditions of, such Section.
SECTION 8. MISCELLANEOUS PROVISIONS
(i)Notice. Any notice required by the terms of this Award Agreement shall be
given in writing. It shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service or equivalent service in the
local jurisdiction, by registered or certified mail, with postage and fees
prepaid, (iii) deposit with Federal Express Corporation (or other overnight
courier service approved by the Company), with shipping charges prepaid or (iv)
the date on which an electronic notification is received. Notice shall be
addressed to the Company at its principal executive office and to the Grantee at
the address that he or she most recently provided to the Company in accordance
with this Subsection (a).
(ii)Entire Agreement. This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) that relate to the subject
matter hereof.
(iii)Governing Law; Choice of Venue. The Award and the provisions of this Award
Agreement shall be governed by and constructed in accordance with the General
Corporation Law of the State of Delaware as to matters within the scope thereof,
and as to all other matters shall be governed by and construed in accordance
with the internal laws of the State of California, without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of California. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the Award or this Award Agreement and/or the Plan, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of California and agree
that such litigation shall be conducted only in the courts of the County of San
Mateo, California, or the United States federal courts for the
ACTIVE/101062433.2





--------------------------------------------------------------------------------



Northern District of California, and no other courts, where the grant of the
Award is made and/or to be performed.
(iv)Authorization to Disclose. The Grantee hereby authorizes and directs the
Employer to disclose to the Company or any Parent or Subsidiary such information
regarding the Grantee’s Service, the nature and amount of Grantee’s compensation
and the fact and conditions of Grantee’s participation in the Plan as the
Employer deems necessary or appropriate to facilitate the administration of the
Plan.
(v)Personal Data Authorization.
(1)The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of his or her personal data as
described in this Award Agreement and any other Restricted Stock Unit grant
materials (“Data”) by and among, as applicable, the Employer, the Company and/or
any Subsidiary or affiliate for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.
(2)The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including the Grantee’s name, home
address, email address and telephone number, date of birth, social insurance
number, passport number or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Grantee’s favor, for the
purpose of managing and administering the Plan.
(3)The Grantee understands that Data will be transferred to any stock plan
service provider or broker as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Grantee understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Grantee’s country. The Grantee understands that if he or
she resides outside of the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Grantee authorizes the Company,
any stock plan service provider or broker selected by the Company and any other
possible recipients that may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Grantee understands that if he or she resides outside the United
States, at any time, he or she may view Data, request information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local
ACTIVE/101062433.2





--------------------------------------------------------------------------------



human resources representative. Further, the Grantee understands that he or she
is providing the consents herein on a purely voluntary basis. If the Grantee
does not consent, or if the Grantee later seeks to revoke his or her consent,
his or her employment status or service with the Employer will not be affected;
the only consequence of refusing or withdrawing the Grantee’s consent is that
the Company would not be able to grant Restricted Stock Units or other equity
awards to the Grantee or administer or maintain such awards. Therefore, the
Grantee understands that refusing or withdrawing his or her consent may affect
the Grantee’s ability to participate in the Plan. For more information on the
consequences of refusing to consent or withdrawing consent, the Grantee
understands that he or she may contact his or her local human resources
representative.
(vi)Language. If the Grantee received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.
(vii)Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions nevertheless shall
be binding and enforceable.
(viii)Appendix. Notwithstanding any provisions in this Award Agreement, this
Award shall be subject to any special terms and conditions set forth in any
Appendix to this Award Agreement for the Grantee’s country. Moreover, if the
Grantee relocates to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to the Grantee, to the extent
that the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.
(ix)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on this Award and
on any Shares acquired under the Plan, to the extent that the Company determines
that it is necessary or advisable for legal or administrative reasons, and to
require the Grantee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.
SECTION 9. ACKNOWLEDGEMENTS OF THE GRANTEE
(i)Nature of Award. In accepting this Award the Grantee acknowledges,
understands, and agrees that:
a.the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended, or terminated by the Company at any
time, to the extent permitted by the Plan;
b.the grant of this Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future Awards, or benefits in
lieu of Awards, even if such grants have been made in the past;
ACTIVE/101062433.2





--------------------------------------------------------------------------------



c.all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
d.the Grantee’s participation in the Plan shall not create a right to perform
future Service with the Employer and shall not interfere with the ability of the
Employer to terminate the Grantee’s Service at any time;
e.the Grantee’s participation in the Plan is voluntary;
f.this Award and the Shares subject to this Award, and the income and value of
the same, are not intended to replace any pension rights or compensation;
g.this Award and the Shares subject to this Award, and the income and value of
same, are not part of normal or expected compensation or salary for purposes of,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services to the Company, the Employer, or any
Parent, Subsidiary or affiliate of the Company;
h.this Award and the Grantee’s participation in the Plan shall not be
interpreted to form an employment contract or Service relationship with the
Company, the Employer, any Parent, Subsidiary or affiliate of the Company;
i.the future value of the Shares subject to this Award is unknown,
indeterminable and cannot be predicted with certainty;
j.if the Grantee is issued Shares in settlement of this Award, the value of the
Shares acquired may increase or decrease in value;
k.no claim or entitlement to compensation or damages shall arise from forfeiture
of any portion of this Award resulting from termination of the Grantee’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Grantee renders
Service or the terms of the Grantee’s Service agreement, if any), and, in
consideration of the grant of this Award, the Grantee agrees not to institute
any claim against the Company or the Employer;
l.for purposes of the Award, the Grantee’s employment relationship will be
considered terminated as of the date the Grantee is no longer actively providing
employment (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Grantee renders Service or the terms of the Grantee’s Service
agreement, if any), and unless otherwise expressly provided in this Award
Agreement or determined by the Company, the Grantee’s right to continue to vest
in the Restricted Stock Units, if any, will terminate effective as of such date
and will not be extended by any notice period (e.g., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where
ACTIVE/101062433.2





--------------------------------------------------------------------------------



Grantee renders Service or the terms of the Grantee’s Service agreement, if
any); the Committee shall have the exclusive discretion to determine when the
Grantee’s active employment is terminated for purposes of this Award (including
whether the Grantee may still be considered actively providing employment while
on a leave of absence);
m.this Award, as well as all other Awards previously granted to the Grantee on
or after September 1, 2019, whether vested or exercised (as applicable), shall
be subject to the terms and conditions of the Guidewire Software, Inc. Clawback
Policy (the “Clawback Policy”), to the extent applicable;
n.the Grantee has received and read a copy of the Plan and the Clawback Policy;
o.unless otherwise agreed with the Company in writing, the Restricted Stock
Units and the Shares subject to this Award, and the income and value of the
same, are not granted as consideration for, or in connection with, the Service
the Grantee may provide as a director of a Subsidiary of the Company;
p.unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Stock Units and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares of the Company; and
q.the following provisions apply only if the Grantee is providing Services
outside the United States:
        (A) the Restricted Stock Units and the Shares subject to the Award. and
the income and value of the same, are not part of normal or expected
compensation or salary for any purpose; and
(B) neither the Company, the Employer nor any Parent, Subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
the Grantee’s local currency and the U.S. Dollar that may affect the value of
the Restricted Stock Units or of any amounts due to the Grantee pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement.
(ii)No Advice Regarding Award. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or his or her acquisition or sale of the
Shares subject to this Award. The Grantee is solely responsible for taking all
appropriate legal advice, notably concerning U.S. and local country tax and
social insurance regulations, when signing this Award Agreement, or selling the
Shares acquired upon settlement of the Award, or more generally when making any
decision in relation with this Award, this Award Agreement or otherwise under
the Plan. The Company does not represent or guarantee that the Grantee may
benefit from specific provisions
ACTIVE/101062433.2





--------------------------------------------------------------------------------



under said regulations and the Grantee shall on his or her own efforts receive
proper information in this respect. The Grantee understands and agrees that he
or she should consult with his or her personal tax, legal, and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
(iii)Tax Consequences. The Grantee agrees that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes the Grantee’s liability for Tax-Related Items. The Grantee shall
not make any claim against the Company or its Board of Directors, officers or
employees related to Tax-Related Items arising from this Award.
(iv)Electronic Delivery of Documents. The Grantee agrees that the Company may
decide, in its sole discretion, to deliver by email or other electronic means
any documents relating to the Plan or this Award (including, without limitation,
a copy of the Plan) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, disclosures that
may be required by the U.S. Securities and Exchange Commission). The Grantee
also agrees that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it shall notify the
Grantee by email.
(v)Insider-Trading/Market-Abuse Laws. The Grantee acknowledges that, depending
on his or her country, he or she may be subject to insider-trading restrictions
and/or market-abuse laws, which may affect the Grantee’s ability to purchase or
sell Shares acquired under the Plan during such times as the Grantee is
considered to have “inside information” regarding the Company (as defined by the
laws in the Grantee’s country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider-trading policy. The Grantee is responsible for
complying with any applicable restrictions and is advised to speak to his or her
personal legal advisor for further details regarding any applicable
insider-trading and/or market-abuse laws in the Grantee’s country.
(vi)Foreign Asset/Account Reporting Requirements; Exchange Controls. The Grantee
acknowledges that his or her country may have certain foreign asset and/or
foreign account reporting requirements and exchange controls which may affect
his or her ability to acquire or hold Shares acquired under the Plan or cash
received from participating in the Plan (including from any dividends paid on
Shares acquired under the Plan) in a brokerage or bank account outside his or
her country. The Grantee may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The Grantee
also may be required to repatriate sale proceeds or other funds received as a
result of his or her participation in the Plan to his or her country through a
designated bank or broker within a certain time after receipt. The Grantee
acknowledges that it is his or her responsibility to be compliant with such
regulations and is encouraged to consult his or her personal legal advisor for
any details.
(vii)Waiver. The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach of this Award Agreement.
ACTIVE/101062433.2





--------------------------------------------------------------------------------



APPENDIX TO
ACTIVE/101062433.2





--------------------------------------------------------------------------------



GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENTUNDER THE GUIDEWIRE SOFTWARE,
INC.2011 STOCK PLAN


TERMS AND CONDITIONS
This Appendix, which is part of the Award Agreement, includes additional terms
and conditions that govern the Restricted Stock Units and that will apply to the
Grantee if he or she is in one of the countries listed below. The Company, in
its discretion, will determine to what extent terms and conditions contained
herein shall be applicable to the Grantee.
NOTIFICATIONS
This Appendix also includes information regarding securities, exchange control
and certain other issues of which the Grantee should be aware with respect to
his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of September 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Grantee not
rely on the information in this Appendix as the only source of information
relating to the consequences of his or her participation in the Plan because
such information may be outdated when the Restricted Stock Units become vested
and/or when any Shares acquired upon vesting and settlement are sold.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation. As a result, the Company is not in
a position to assure the Grantee of any particular result. The Grantee therefore
is encouraged to seek appropriate professional advice as to how the relevant
laws in his or her country may apply to his or her particular situation.
Finally, if the Grantee is a citizen or resident of a country other than that in
which the Grantee currently is working and/or residing, if he or she transfers
employment and/or residency to a different country after the grant of the
Restricted Stock Units, or is considered resident of another country for local
law purposes, then the notifications contained herein may not apply to him or
her.
Unless otherwise defined herein, capitalized terms set forth in this Appendix
shall have the meanings ascribed to them in the Notice, the Agreement and/or the
Plan.
AUSTRALIA
NOTIFICATIONS
Securities Law Notification. If the Restricted Stock Units become vested and
Shares are issued and if the Grantee subsequently offers the Shares to a person
or entity in Australia, the offer may be subject to disclosure requirements
under Australian law. The Grantee should obtain
ACTIVE/101062433.2





--------------------------------------------------------------------------------



independent legal advice regarding any applicable disclosure obligations prior
to making any such offer.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (the “Act”) (subject to the conditions in the
Act).
CANADA
TERMS AND CONDITIONS
Restricted Stock Units Payable in Shares Only. Notwithstanding any discretion in
Section 9(a) of the Plan or anything contrary in the Agreement, due to tax
considerations in Canada, the Award does not provide any right for the Grantee
to receive a cash payment, and the Restricted Stock Units are payable in Shares
only.
Termination of Employment. The following provision replaces Section 9(a)(xii) of
the Agreement:
for purposes of the Award, the Grantee’s employment relationship will be
considered terminated as of the earlier of (a) the date that the Grantee
receives notice of termination of employment; or (b) the date the Grantee is no
longer actively providing employment (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Grantee renders Service or the
terms of the Grantee’s Service agreement, if any), and unless otherwise
expressly provided in this Award Agreement or determined by the Company, the
Grantee’s right to continue to vest in the Restricted Stock Units, if any, will
terminate effective as of such date and will not be extended by any notice
period (e.g., active employment would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Grantee renders Service or the terms of the Grantee’s
Service agreement, if any); the Committee shall have the exclusive discretion to
determine when the Grantee’s active employment is terminated for purposes of
this Award (including whether the Grantee may still be considered actively
providing employment while on a leave of absence);
The following provisions apply to the Award if the Grantee is a resident of
Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices and legal proceedings entered
into, given, or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Personal Data Authorization. The following provision supplements Section 8(e) of
the Agreement:
The Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or non-professional, involved
ACTIVE/101062433.2





--------------------------------------------------------------------------------



in the administration and operation of the Plan. The Grantee further authorizes
the Company, the Employer and it’s other Subsidiaries to disclose and discuss
with their advisors the Grantee’s participation in the Plan. The Grantee also
authorizes the Company, the Employer and it’s other Subsidiaries to record such
information and to keep it in his or her employment file.
NOTIFICATIONS
Securities Law Notification. The Grantee is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided the resale of Shares acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which the Shares are
listed. The Shares are currently listed on the New York Stock Exchange.
Foreign Asset Reporting Information. If the Grantee is a Canadian resident, the
Grantee is required to report annually on Form T1135 (Foreign Income
Verification Statement) the foreign property (including Shares acquired under
the Plan) he or she holds if the total cost of such foreign property exceeds
C$100,000 at any time during the year. Unvested RSUs also must be reported
(generally at nil cost) on Form T1135 if the C$100,000 threshold is exceeded due
to other foreign property the Grantee holds. If Shares are acquired, their cost
generally is the adjusted cost base (“ACB”) of the Shares. The ACB would
normally equal the fair market value of the Shares at vesting, but if the
Grantee owns other shares, this ACB may have to be averaged with the ACB of the
other shares. The Form T1135 must be filed at the same time the Grantee files
his or her annual tax return. The Grantee is advised to consult with a personal
advisor to ensure he or she complies with the applicable reporting obligations.
FRANCE
TERMS AND CONDITIONS
Restricted Stock Units Not Tax-Qualified. The Grantee understands that the
Restricted Stock Units are not intended to qualify for favorable tax and social
security treatment in France under Sections L. 225-1971 to L. 225-1976 of the
French Commercial Code, as amended.
Consent to Receive Information in English. By accepting the Award Agreement, the
Grantee confirms having read and understood the documents relating to the Award
(the Plan and the Award Agreement), which were provided in the English language.
The Grantee accepts the terms of those documents accordingly.
En acceptant le Contrat d'Attribution décrivant les termes et conditions de
l’attribution, le Bénéficiaire confirme ainsi avoir lu et compris les documents
relatifs à cette attribution (le Plan et ce Contrat d'Attribution) qui ont été
communiqués en langue anglaise. Le Bénéficiaire accepte les termes en
connaissance de cause.
NOTIFICATIONS
Foreign Account Reporting Information. French residents must report all foreign
bank and brokerage accounts on an annual basis (including accounts opened or
closed during the tax year)
ACTIVE/101062433.2





--------------------------------------------------------------------------------



on a specific form together with the income tax return. Failure to comply could
trigger significant penalties.
GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If the Grantee receives
cross-border payments in excess of €12,500 in connection with the sale of
securities (including Shares acquired under the Plan) or the receipt of
dividends paid on such Shares, the Grantee must report by the fifth day of the
month following the month in which the payment was received. The report must be
filed electronically. The form of report can be accessed via the German Federal
Bank’s website at www.bundesbank.de and is available in both German and English.
The Grantee is advised to consult a personal legal advisor to ensure compliance
with applicable reporting obligations.
IRELAND
There are no country-specific provisions.
JAPAN
NOTIFICATIONS
Foreign Asset Reporting Information. The Grantee will be required to report to
the Japanese tax authorities details of any assets held outside of Japan as of
December 31st (including any Shares acquired under the Plan), to the extent such
assets have a total net fair market value exceeding ¥50,000,000. Such report
will be due by March 15th each year. The Grantee should consult with his or her
personal tax advisor as to whether the reporting obligation applies to the
Grantee and whether the Grantee will be required to report details of his or her
outstanding Restricted Stock Units, as well as Shares, in the report.
NETHERLANDS
There are no country specific provisions.
NEW ZEALAND
NOTIFICATIONS
The following information is applicable to grants of Restricted Stock Units made
on or after December 1, 2016.
Securities Law Notification. Warning: This is an offer of rights to receive
Shares underlying the Restricted Stock Units. Restricted Stock Units give the
Grantee a stake in the ownership of the Company. The Grantee may receive a
return if dividends are paid on the Shares.
ACTIVE/101062433.2





--------------------------------------------------------------------------------



If the Company runs into financial difficulties and is wound up, the Grantee
will be paid only after all creditors and holders of preferred shares have been
paid. A Grantee may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, the
Grantee may not be given all the information usually required. The Grantee will
also have fewer other legal protections for this investment.
The Grantee should ask questions, read all documents carefully, and seek
independent financial advice before committing himself or herself.
In addition, the Grantee is hereby notified that the documents listed below are
available for review on the Company’s “Investor Relations” website at
http://ir.guidewire.com/ and the Grantee’s online E*TRADE account:
(i) this Award Agreement which together with the Plan sets forth the terms and
conditions of participation in the Plan;
(ii) a copy of the Company’s most recent annual report (i.e., Form 10-K);
(iii)  a copy of the Company’s most recent published financial statements;
(iv) a copy of the Plan; and
(v) a copy of the Plan Prospectus.
A copy of the above documents will be sent to the Grantee free of charge on
written request to stock-admin@guidewire.com.
As noted above, the Grantee is advised to carefully read the materials provided
before making a decision whether to participate in the Plan. The Grantee is also
encouraged to contact his or her tax advisor for specific information concerning
the Grantee’s personal tax situation with regard to Plan participation.
POLAND
NOTIFICATIONS
Exchange Control Information. If the Grantee holds foreign securities (including
Shares) and maintains accounts abroad, the Grantee may be required to file
certain reports with the National Bank of Poland on the transactions and
balances of the securities and cash deposited in such accounts if the value of
such transactions or balances exceeds PLN 7,000,000 in the aggregate. If
required, the Grantee must file reports on the transactions and balances of the
accounts on a quarterly basis on special forms available on the website of the
National Bank of Poland.
Further, if the Grantee transfers funds in excess of €15,000 into Poland in
connection with the sale of Shares under the Plan, the funds must be transferred
via a bank account held at a bank in
ACTIVE/101062433.2





--------------------------------------------------------------------------------



Poland. The Grantee is required to maintain all documents related to foreign
exchange transactions for a period of five years, in case of a request for their
production from the Bank of Poland.
UNITED KINGDOM
TERMS AND CONDITIONS
Restricted Stock Units Payable in Shares Only. Notwithstanding any discretion in
Section 9(a) of the Plan or anything contrary in the Agreement, due to tax
considerations in the United Kingdom, the Award does not provide any right for
the Grantee to receive a cash payment, and the Restricted Stock Units are
payable in Shares only.
Joint Election for Transfer of Liability for Employer National Insurance
Contributions. As a condition of participation in the Plan and settlement of
this Award upon vesting, the Grantee agrees to accept any liability for
secondary Class 1 National Insurance contributions that may be payable by the
Company, the Employer, or a Parent, Subsidiary or affiliate in connection with
the Restricted Stock Units and any event giving rise to Tax-Related Items (the
“Employer NICs”). Without prejudice to the foregoing, the Grantee agrees to
execute a joint election with the Company, the form of such joint election (the
“Joint Election”) having been approved formally by Her Majesty’s Revenue and
Customs (“HMRC”), and any other required consent or election. The Grantee
further agrees to execute such other joint elections as may be required between
the Grantee and any successor to the Company, the Employer, and/or any
Subsidiary or affiliate. The Grantee further agrees that the Company, the
Employer, and/or any Parent, Subsidiary or affiliate may collect the Employer
NICs from the Grantee by any of the means set forth in Section 6 of the
Agreement.
If the Grantee does not enter into a Joint Election prior to vesting of the
Award, the Award shall not be settled unless and until he or she enters into a
Joint Election, and no Shares will be issued to the Grantee under the Plan,
without any liability to the Company, the Employer, or any Parent, Subsidiary or
affiliate.
Tax Withholding. The following provision supplements Section 6 of the Agreement:
The Grantee agrees that, if he or she does not pay or the Company or the
Employer does not withhold from the Grantee the full amount of the income tax
due within ninety (90) days of the end of the tax year during which the event
giving rise to the tax liability took place or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected tax shall constitute a loan owed by
the Grantee to the Company or the Employer, effective as of the Due Date. The
Grantee agrees that the loan will bear interest at the official HMRC rate and
immediately will be due and repayable by the Grantee, and the Company, the
Employer, or any Parent, Subsidiary or affiliate may recover it at any time
thereafter by any of the means referred to in Section 6 of the Agreement. The
Grantee also authorizes the Company to delay the issuance of any Shares to the
Grantee unless and until the loan is repaid in full.
Notwithstanding the foregoing, if the Grantee is an executive officer or
director within the meaning of Section 13(k) of the Exchange Act, the Grantee
shall not be eligible for a loan to
ACTIVE/101062433.2





--------------------------------------------------------------------------------



cover the income tax due as described above. In the event that the Grantee is an
executive officer or director and the income tax due is not collected by the Due
Date, the amount of any uncollected tax may constitute a benefit to the Grantee
on which additional income tax and National Insurance contributions may be
payable. The Grantee acknowledges that the Company or the Employer may recover
any such additional income tax and National Insurance contributions at any time
thereafter by any of the means referred to in Section 6 of the Agreement. The
Grantee also will be responsible for reporting any income tax due on this
additional benefit directly to HMRC under the self-assessment regime.


ACTIVE/101062433.2



